Citation Nr: 0626687	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In February 2006, VA received additional medical evidence 
which reflects that the veteran reported experiencing a 
seizure in November 2005.  This evidence was received without 
waiver of initial review by the RO.  Inasmuch as this 
evidence is duplicative of evidence the RO has already had 
the opportunity to consider; the Board finds that the 
solicitation of a waiver and/or remand for initial 
consideration by the RO of this evidence is not required.  
38 C.F.R. § 20.1304(c).  This evidence is nearly identical 
from evidence already submitted.  

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in January 
2006.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2005).  

In June 2006 the Board wrote a letter to the veteran 
informing him that effective July 28, 2003, VA's Office of 
General Counsel had canceled the accreditation of R. Edward 
Bates, Attorney at Law, to represent claimants for VA 
benefits.  The veteran was informed that he could select 
another accredited service organization, claims agent, or 
private attorney as his representative.  The veteran did not 
respond to the letter or submit a power of attorney electing 
another representative.  As a result, he is not represented 
in his appeal. 


FINDINGS OF FACT

1.  The weight of the evidence is against a conclusion that 
the veteran has one major seizure in four months over the 
last year or nine to ten minor seizures per week.

2.  The veteran's single service connected disability is a 
seizure disorder, rated as 40 percent disabling, for a 
combined evaluation of 40 percent.  

3.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a seizure disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8910 
(2005).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25, 4.26 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was originally granted service connection for a 
seizure disorder and assigned a 40 percent evaluation by a 
March 1999 rating decision.  The present appeal arises from 
the veteran's January 2002 request for an increased rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has rated the veteran's seizure disorder analogous to 
the rating criteria for epilepsy.  See 38 C.F.R. § 4.20.  
Grand mal epilepsy is evaluated under the general rating 
formula for major seizures.  38 C.F.R. § 4.124a, Diagnostic 
Code 8910.  Petit mal epilepsy is evaluated under the general 
rating formula for minor seizures.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  In the presence of both major and 
minor seizures, the evaluation will be assigned on the basis 
of the predominating type of seizure.

A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  See NOTE (1) and (2), 
38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 8911.  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Id.  

Under Diagnostic Codes 8910 and 8911, assignment of a 40 
percent rating is warranted when there is at least one major 
seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  Assignment 
of a 60 percent rating is warranted when there is an average 
of at least one major seizure in 4 months over the last year; 
or 9 to 10 minor seizures per week.  An 80 percent evaluation 
is warranted when there is an average of at least one major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 100 percent evaluation is warranted when 
there is an average of one major seizure per month over the 
last year. 38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 
8911.

Responses on seizure questionnaires from the veteran and his 
family and friends reflect that he has experienced 35 to 65 
seizures during the past year.  The veteran has provided a 
similar history upon VA examination in February 2003 and 
Social and Industrial Survey in September 2003.  The veteran 
has also reported that he experiences loss of consciousness 
as well as bowel and bladder incontinence.  However, these 
statements are not corroborated by the medical evidence of 
record.  Specifically, while the medical evidence reflects 
that the veteran was hospitalized after experiencing seizure 
activity in November 2001, July 2002, and November 2005, 
these records note that the veteran initially complained of 
chest pain and that his description of his seizures were 
vague.  These records also do not reflect that the veteran 
experienced major seizures, characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  Moreover, the 
July 2002 hospitalization report notes that the veteran 
denied that he had experienced a seizure.  

Simply stated, the Board finds that the veteran's contentions 
and those lay statements he has submitted regarding his claim 
are outweighed by the post-service medical record, which 
provides highly probative and negative evidence against this 
claim. 

The medical evidence of record not only fails to support the 
contentions of the veteran, his family, and his friends with 
respect to the nature and frequency of his seizures; this 
evidence provides evidence which in contrast to these 
assertions.  The medical evidence shows that, rather than 
being treated for symptoms associated with his seizure 
disorder, the veteran has been treated primarily for mental 
health impairment and, on six occasions, for alcohol and drug 
rehabilitation.  Any reference to the veteran's seizure 
disorder is noted by examiners by history only and is 
characterized as "vague".  The medical record, as a whole, 
does not clearly support the current evaluation.  Further, 
extensive treatment of the veteran over the last 5 year 
provides evidence indicating that the veteran's service 
connected condition does not produce major seizures.  The 
veteran's alleged treatment for seizures, which normally 
involves treatment for conditions other than the service 
connected condition, is found to fully support a denial of 
this claim.

The medical evidence shows that, including the questionable 
July 2002 episode, the veteran sought treatment for seizures 
three times during the past five years.  Accordingly, 
inasmuch as the competent evidence fails to show that the 
veteran's seizure disorder is productive of an average of at 
least one major seizure in four months over the last year, or 
nine to ten minor seizures per week, a schedular evaluation 
in excess of 40 percent is not warranted.  38 C.F.R. § 
4.124a, Diagnostic Code 8910.  Moreover, inasmuch as the 
evidence fails to show that the veteran has experienced at 
least 1 major seizure in the last 6 months or 2 in the last 
year; or averaging at least 5 to 8 minor seizures weekly, the 
Board points out that the 40 percent schedular rating is not 
clearly indicated at this time, providing more evidence 
against both claims.  

Although the veteran, his family, and friends claim that his 
seizures have become progressively worse over the years, they 
are not medical professionals who can make such a 
determination.  These individuals are competent to describe 
the veteran's symptoms, but as laypersons, they are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  38 C.F.R. § 3.159(a); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Notwithstanding the veteran's contention of the worsening of 
his seizure condition, the lack of competent credible records 
showing the occurrence of one major seizure in four months 
over the last year, or nine to ten minor seizures per week 
outweigh the veteran's contentions.  The weight of the 
credible evidence demonstrates that the veteran's seizure 
disorder is no more than 40 percent disabling.  As the 
preponderance of the evidence is against the claim for an 
increased rating for the seizure disability in excess of 40 
percent, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. 
§ 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected seizure disorder.  He has not worked since his last 
job as an electrician August 1998.

In this case, the veteran has a single service connected 
disability, a seizure disorder, which is rated as 40 percent 
disabling.  The combined service-connected disability rating 
is 40 percent.  38 C.F.R. §§ 4.25, 4.26.  Therefore, the 
percentage criteria of 38 C.F.R. § 4.16(a) are not met.

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  38 C.F.R. § 4.16(b).  In this regard, 
the Board finds no basis for an extra-schedular award of 
TDIU.

In this case, as in Van Noose, supra, there simply is no 
evidence of unusual or exceptional circumstances to warrant a 
total disability rating based on the veteran's service-
connected seizure disorder alone.  Specifically, the 
competent evidence of record reflects that the veteran's 
medical care has consisted primarily of mental health 
treatment and alcohol and drug abuse rehabilitation.  These 
treatment records also reflect that, in addition to the 
service connected seizure disorder, his diagnoses include non 
service connected cocaine dependence, hypertension, Bell's 
palsy, alcohol dependence, ischemic heart disease, 
hypothyroidism, and various psychiatric disorders not related 
to service, which are found to provide evidence against a 
finding that the service connected disorder has caused the 
veteran to be unemployed.  

The post-service medical records, as a whole, also provide 
evidence against this claim as they also indicate the severe 
nature of the nonservice-related disabilities.  Thus, the 
fact that the veteran has one service connected disorder and 
numerous additional severe non service connected disorders 
weighs heavily against awarding TDIU on an extra-schedular 
basis.

In this regard, it is noted that the September 2003 Social 
and Industrial survey includes the conclusion that the 
veteran will be unable to work due to the frequency of 
seizures reported.  However, as noted above, the frequency of 
seizures reported by the veteran, his family, and his friends 
is contradicted by the competent medical evidence of record, 
which shows that he has had three possible seizures since 
November 2001 and his descriptions of the seizures are vague, 
and is not found credible by the Board.

To the extent that the veteran himself contends that he 
cannot work due to his service connected seizure disorder, 
the Board finds such statements to be self-serving and 
lacking in probative value.  As noted above, the competent 
evidence of record reflects that the veteran's medical care 
has consisted primarily of mental health treatment and 
alcohol and drug abuse rehabilitation.  Thus, it is clear 
from the outpatient treatment and hospitalization reports 
that the veteran's alcohol abuse and psychiatric problems, 
which are not service connected and therefore cannot be 
considered with respect to TDIU, are the factors in his 
unemployment.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disability caused his 
unemployment.  The SSA determination, which fails to even 
cite in any meaningful way the service connected disability, 
supports the Board' s finding.  Accordingly, the weight of 
the evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted credible supporting 
evidence of unemployability based on the current service 
connected disability, the veteran's own statements are found 
not credible by the Board, and the post-service medical 
record clearly indicates that the veteran's drug abuse has 
caused his unemployment.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 
38 C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
Although his service-connected seizure disorder may be 
significant, the veteran is compensated for the associated 
impaired ability to work by way of the combined 40 percent 
rating.  See 38 C.F.R. § 4.1 (disability ratings are based on 
average impairment of earning capacity).  Therefore, the 
appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in August 2002, 
September 2002, January 2003, February 2003, and September 
2005, as well as information provided in the May 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The August and September 2002 letters, provided 
prior to the December 2002 rating decision denying an 
increased rating for the seizure disorder, and the January 
and February 2003 letters, provided prior to the March 2003 
rating decision denying TDIU, essentially asks the veteran to 
provide all relevant evidence in his possession.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Furthermore, 
the Board emphasizes that the veteran has not made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in August 2002, 
prior to the December 2002 rating decision on appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating for his service connected seizure disorder 
claim.  However, the veteran did not receive notice of what 
type of information and evidence was needed to establish an 
effective date for any award based on his claims prior to the 
December 2002 or March 2003 rating decisions on appeal.  
However, by way of the December 2002 and March 2003 rating 
decisions as well as the May 2004 statement of the case, the 
veteran was generally provided with notice of what type of 
information and evidence was needed to substantiate his 
claims.  Moreover, by a March 2006 letter from the RO, the 
veteran was specifically advised of what type of information 
and evidence was needed to substantiate any claims for an 
increased rating as well as the requirements for establishing 
an effective date.  He has not claimed entitlement to an 
earlier effective date and he has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Any error is found to 
be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA examination reports, 
and VA and private treatment records.  In addition, the 
veteran has submitted lay evidence in the form of written 
communications from him, his family, and his friends.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

In this regard, with respect to the TDIU claim, it is noted 
that a note following 38 C.F.R. § 4.124a addresses "Epilepsy 
and Unemployability" and it indicates that rating 
specialists must bear in mind that the epileptic, although 
his seizures are controlled, may find employment and 
rehabilitation difficult of attainment due to employer 
reluctance to the hiring of the epileptic.  Where a case is 
encountered with a definite history of unemployment, full and 
complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in the 
veteran's inability to obtain employment.  The assent of the 
claimant should first be obtained for permission to conduct 
this economic and social survey.  The purpose of this survey 
is to secure all the relevant facts and data necessary to 
permit of a true judgment as to the reason for the veteran's 
unemployment and should include information as to: (a) 
Education; (b) Occupations prior and subsequent to service; 
(c) Places of employment and reasons for termination; (d) 
Wages received; and (e) Number of seizures.  38 C.F.R. 
§ 4.124a.  This development was accomplished in the present 
case by completion of a Social and Industrial Survey in 
September 2003.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  Upon 
consideration of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.

ORDER

Entitlement to a rating in excess of 40 percent for a seizure 
disorder is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


